Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Disposition of Claims
Claims 1-7, 11-12, 14-15, 21-26, 46-52, 68-72, and 76-77 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2020/0164008A1, Published 05/28/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/16/2020 and 09/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 47 is objected to because of the following informalities:  in lines 1-2 the phrase “sample analyzed sample” is redundant.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 71 both provide that the AAV binding antibody affinity matrix comprises “a naturally occurring or non-natural or synthetic intact AAV empty capsids.”  From the wording of the claim, and the lack of abbreviation, it is unclear what exactly is attempting to be claimed, because under one reasonable interpretation “non-natural” and “synthetic” both mean the same thing, and due to lack of abbreviation, it is unclear if all three are meant to be “intact AAV empty capsids” or only the latter “synthetic” AAV empty capsids are meant to be intact.  For the purpose of examination, the claims will be interpreted as reading upon the following:
“The AAV binding antibody affinity matrix of claim 3 or 70, comprising intact, empty AAV capsids, wherein said capsids are either naturally occurring or synthetic.”
For at least these reasons, claims 6 and 71 are rejected on the grounds of being indefinite.  


Claims 11-12, 15, and 76-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 11-12 and 76-77 are rejected for claiming the limitation of a sequence identity (either amino acid or nucleotide, as it is not specified within the claims)  against another protein without providing an appropriate frame of reference for said sequence, or for claiming an amino acid mutation of a protein without providing a “base” sequence for reference (instant claim 15).  Said frame of reference can be provided by referencing a sequence disclosed within the application (i.e. a sequence with a SEQ ID NO: identifier).  As mutations can occur naturally within proteins and still be considered “wild-type”, it is unclear how one of skill in the art would be able to determine if they are infringing upon the claim as the metes and bounds of the “base” sequence to which one is to compare the reference sequence are unclear.  Further, the “group” of claims 12 and 77 is unclear, as it is not clear if the VP1, VP2, and/or VP3 proteins are derived from the specific AAV serotypes listed (e.g. AAV1, AAV2, etc.) and if this is the case, then what do “SEQ ID NOs: 1 and 2” represent with respect to AAV serotypes.  SEQ ID NOs:1 and 2 appear to be the Cap gene, which is a longer open reading frame (ORF) which encodes any one of VP1, VP2, and/or VP3 using alternate ORFs.  One possible interpretation of claim 12 is listed below, but the claim must be amended for further clarification:
	“The method of claim 3, wherein the AAV binding antibody affinity matrix comprises at least one AAV VP1, VP2 and/or VP3 capsid protein of a specific AAV serotype, wherein said AAV serotype is selected from the group consisting of AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, AAV10, Rh10, and Rh74, or wherein the at least one AAV capsid protein is at least 60% identical to a VP1, VP2, or VP3 capsid protein derived from SEQ ID NO:1 or SEQ ID NO:2.”
	For at least these reasons, claims 11-12 and 76-77 are rejected on the grounds of being indefinite.  

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "substrate and/or column, apparatus, chamber, device, filter, cartridge, or tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "AAV binding antibody affinity matrix" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 recites the broad recitation of 20-50% of the AAV binding antibodies are removed, and the claim also recites further ranges which are narrower statements of the range/limitation.  While the ranges are recited in the alternative, they are overlapping, making it unclear as to what is, and what is not covered by the claim. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is suggested the claim either be amended to recite only one range (e.g. “wherein 20-100% of the AAV binding antibodies are removed” or “wherein 20% or more of the AAV binding antibodies are removed”), or that the ranges recited not overlap (e.g. “…wherein 20-50%, >50-75%, >75-90%, >90-95%, or >95% of the AAV binding antibodies…”)  
For at least these reasons, the claim is rejected on the grounds of being indefinite, as the metes and bounds of the claim are unclear.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 49, the phrase “e.g.” is the Latin abbreviation for “exempli gratia”, which translates to "for example" and renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The claim also utilizes the language “such as”, which is also similarly indefinite language.
	Additionally, it is unclear if the recited element within parentheses (See e.g. "(e.g., hemophilia A or hemophilia B with or without inhibitors)") is a required element of the claim.  It is suggested that the Applicant amend the claim to recite the items within the parentheses as additional dependent claims which further limit this parent claim.



Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 14-15, 21-26, 46-52, and 68-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1-3, 5, 14-15, 21-26, 46-52, and 68-70 are rejected as lacking adequate descriptive support for any affinity matrix which comprises any type of agent, substrate, or antigen which results in the capture or binding of “AAV binding antibodies” and methods of using said matrix.
In support of the claimed genus (any AAV-binding antibody agent), the application discloses examples in which empty AAV capsids are bound to the matrix or AAV proteins, such as VP1, VP2, VP3 or fragments thereof, and also exhibit the ability to bind to anti-AAV antibodies in the blood of a subject (note the claims which are drawn to the specific use of AAV empty capsids or AAV proteins or fragments thereof are NOT included in this rejection.)  While anti-idiotypic antibodies are claimed, it is not clear as to which type of anti-idiotypic antibodies are used, what paratope they are detecting, and whether or not antigen must be present for said anti-idiotypic antibody to work.  Further, the claims are generically drawn to any AAV serotype; it is not clear if the agent on the matrix pulls down any anti-AAV antibody or if said agent is specific to one or more serotypes of AAV.  It is not clear, aside from using AAV virions or AAV protein products, what agents can or should be bound to the matrix, as no derivatives or variants or mutants thereof aside from actual AAV capsid protein products are disclosed that can achieve this function of pulling down anti-AAV antibodies in the sample (See e.g. Examples 5-6, 8).  While example 7 discusses the use of other viral vectors or viral vector proteins that may be useful for gene transfer, it is assumed that the use of these viral proteins would not have the same function as claimed, namely to pull down anti-AAV antibodies and said method would instead pull down any antibodies in the sample which were homologous to the other viral vector.  No working example of using any idiotypic antibody was provided, nor were any other type of capture reagents utilized in the working examples.  Thus, the application fails to provide examples of sufficient species within the claimed genera.
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two.  In other words, there is no evidence that any AAV virion or AAV protein bound to any matrix can function to pull down any type of anti-AAV antibody from any blood product.  Moreover, no correlation has been made to which AAV serotype or sequence is required in order to achieve the claimed function of pulling down any anti-AAV antibody.  Certain AAV serotypes are known to be cross-reactive while others are not, so as it is claimed it is not clear that any AAV virion or protein bound to the matrix would pull down any anti-AAV antibody, as it would at least need to be an AAV homologous to the AAV product bound to the matrix.  Applicant’s post-filing data shows that a number of factors can affect the ability of the matrix to work as an AAV-antibody binding column; the chromatography matrices can affect substrate and antibody binding, as well as the method of grafting the capture reagent to the column (Bertin B, et. al. Sci Rep. 2020 Jan 21;10(1):864.)  As noted by Tzartos et. al. (Tzartos SJ, et. al. Ann N Y Acad Sci. 2008;1132:291-9.), the matrix must be optimized to minimize non-specific binding during the apheresis method so as not to remove indispensable plasma components in addition to anti-AAV antibodies (entire document; see abstract.)  As noted by Rydberg et. al. (Rydberg L, et. al. Transpl Int. 2005 Jan;17(11):666-72. Epub 2004 Nov 17.), the column material can affect the antibody reduction capacity, flow characteristics, biocompatibility, and unspecific protein adsorption (entire document; see abstract.)  Further, it is not clear that with the breadth of the claimed methods and products that the functional elements aside from AAV-antibody binding are achievable, such as AAV neutralization reduction or overall % of AAV antibodies present in a host’s blood are removed (instant claims 23-26).  The art shows that there is not only great uncertainty in the apheresis field when it comes to what AAV proteins or virions may be used to capture certain anti-AAV antibodies, but also with respect to how those AAV proteins or virions are attached to a matrix, what type of matrix is used, and what conditions for apheresis are used.  It is unclear that the applicant was in possession of a method or product that was capable of the full ranges of functionalities as claimed.  
Lastly, the Federal Circuit opinion in Amgen v. Sanofi No. 2017-1480 slip op. Fed. Cir. Oct. 5, 2017 (“Amgen”) has shown that mere possession of an antigen does not satisfy the written description requirement for possession of any antibodies that may bind to said antigen.  This recent finding is the current guidance utilized by the Office, and the opinion overrides the MPEP guidance regarding “newly characterized antigens” (MPEP § 2163 II.A.3).  This is relevant to the instant claims in that the claims are claiming a protein by what it does (e.g. its function), rather than what it is (e.g. sequence, structure, etc.)  Generically claiming an “AAV antibody affinity binding matrix” without identifying what exactly performs the binding to said AAV antibodies is not proper, and it is highly suggested that limitations from claims not included in this rejection be introduced into independent claims in order to overcome this rejection.  
Thus, in view of the above, there would have been significant uncertainty as to which substrate attached to which AAV binding antibody affinity matrix would be able confer the claimed function of binding to any anti-AAV antibodies.  In view of this uncertainty and the lack of sufficient examples of the claimed genera, the claims are rejected for lack of adequate written description support.

	
	
	


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a method of treating a subject in need of treatment for a disease caused by a loss of function or activity of a protein comprising: (a) removing, reducing, depleting, inhibiting, inactivating or capturing AAV binding antibodies from a blood product obtained from the subject by a process comprising apheresis; and (b) administering an amount of a recombinant adeno-associated virus (rAAV) vector comprising a heterologous polynucleotide that encodes a protein or peptide that provides or supplements a function or activity of the protein.  
Claim 2 is drawn to a method of treating a subject in need of treatment for a disease caused by a gain of function, activity or expression, of a protein comprising: (a) removing, reducing, depleting, inhibiting, inactivating or capturing AAV binding antibodies from a blood product obtained from the subject by a process comprising apheresis; and (b) administering an amount of a recombinant adeno-associated virus (rAAV) vector comprising a heterologous polynucleotide that is transcribed into a nucleic acid that inhibits, decreases or reduces expression of the gain of function, activity or expression of the protein.  
Further limitations on the method of claim 1 are wherein the apheresis process comprises an AAV binding antibody affinity matrix attached to or immobilized on a substrate (claim 3), wherein the AAV binding antibody affinity matrix comprises an AAV capsid or AAV capsid fragment attached to or immobilized on a substrate that binds to the AAV binding antibodies in the blood product (claim 4), wherein the AAV binding antibody affinity matrix immobilized on a substrate is disposed within a column, apparatus, chamber, device, filter, cartridge, tube having an inlet and an outlet for extracorporeal or intracorporeal removal or depletion of AAV binding antibodies from the blood product upon contact with the AAV binding antibody affinity matrix (claim 5), wherein the AAV binding antibody affinity matrix comprises intact, empty AAV capsids, wherein said capsids are naturally occurring or synthetic (claim 6); wherein the AAV binding antibody affinity matrix comprises an AAV VP1, VP2 and/or VP3 capsid protein or fragment thereof (claim 7); wherein the AAV binding antibody affinity matrix comprises AAV VP1, VP2 and/or VP3 capsid protein having 60% or more sequence identity to a naturally occurring or a non-natural or synthetic AAV capsid protein (claim 11); wherein the AAV binding antibody affinity matrix comprises an AAV VP1, VP2 and/or VP3 capsid protein with a serotype selected from the group consisting of AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, AAV10, Rh10, Rh74, or wherein said VP1, VP2, and/or VP3 are derived from SEQ ID NO:1 or SEQ ID NO:2 (claim 12); wherein the AAV binding antibody affinity matrix comprises an anti-idiotype antibody that binds to the AAV binding antibodies in the blood product (claim 14), wherein the anti-idiotype antibody binds to anti-AAV antibodies which bind to VP1, VP2, and/or VP3 capsid proteins of serotype AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, AAV10, Rh10, and/or Rh74, or a VP1, VP2, and/or VP3 capsid protein derived from SEQ ID NO:1 and/or SEQ ID NO:2 (claim 15); wherein the substrate and/or column, apparatus, chamber, device, filter, cartridge, or tube is configured from plastic or glass (claim 21); wherein the AAV binding antibody affinity matrix, substrate and/or column, apparatus, chamber, device, filter, cartridge, tube are sterile (claim 22); wherein the AAV binding antibodies present in the blood product prior to the apheresis process are more than about 1:100, where 1 part of the blood product diluted in 100 parts of isotonic buffer results in 50% AAV neutralization (claim 23); wherein the AAV binding antibodies present in the blood product prior to the apheresis process are more than about 1:1000, where 1 part of the blood product diluted in 1000 parts of isotonic buffer results in 50% AAV neutralization (claim 24); wherein 20% or more of the AAV binding antibodies present in the blood product are removed (claim 25); wherein the AAV binding antibodies present in the blood product after the apheresis process is less than about 1:10, where 1 part of the blood product diluted in 10 parts of isotonic buffer results in 50% AAV neutralization (claim 26);  further comprising after step (b) analyzing a sample from the subject for the amount of AAV binding antibodies present in the sample (claim 46), wherein the sample analyzed from the subject is a blood product (claim 47); wherein the blood product is plasma (claim 48); wherein the subject has a lung disease, a bleeding disorder, thalassemia, a blood disorder, Alzheimer's disease, Parkinson's disease, Huntington's disease, amyotrophic lateral sclerosis (ALS), epilepsy, lysosomal storage diseases, a copper or iron accumulation disorder, lysosomal acid lipase deficiency, a neurological or neurodegenerative disorder, cancer, type 1 or type 2 diabetes, Gaucher's disease, Hurler's disease, adenosine deaminase deficiency, a metabolic defect, a retinal degenerative disease, a disease of solid organs, or an infectious viral, bacterial or fungal disease (claim 49); wherein the disease is caused by lost or reduced expression of a gene that encodes the protein (claim 50); wherein the disease is a blood clotting disorder (claim 51); wherein the disease is hemophilia A, hemophilia A patients with inhibitory antibodies, hemophilia B, a deficiency in any coagulation Factor: VII, VIII, IX and X, XI, V, XII, II, von Willebrand factor, or a combined FV/FVIII deficiency, or thalassemia, vitamin K epoxide reductase C1 deficiency or gamma-carboxylase deficiency (claim 52); wherein step (a) and/or step (b) are performed two or more times (claim 68); and wherein the subject is a human (claim 69).
Claim 70 is drawn to an AAV binding antibody affinity matrix immobilized on a substrate disposed within a column, apparatus, chamber, device, filter, cartridge, tube having an inlet and an outlet for extracorporeal or intracorporeal removal or depletion of AAV binding antibodies from a blood product upon contact with the AAV binding antibody affinity matrix.  
Further limitations on the AAV binding antibody affinity matrix of claim 70 are wherein said matrix is comprising intact, empty capsids, wherein said capsids are naturally occurring or synthetic (claim 71); comprising an AAV VP1, VP2 and/or VP3 capsid protein or fragment thereof (claim 72); wherein the AAV binding antibody affinity matrix comprises AAV VP1, VP2 and/or VP3 capsid protein having 60% or more sequence identity to a naturally occurring or a non-natural or synthetic AAV capsid protein (claim 76); and wherein the AAV binding antibody affinity matrix comprises an AAV VP1, VP2 and/or VP3 capsid protein with a serotype selected from the group consisting of AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, AAV10, Rh10, Rh74, or wherein said VP1, VP2, and/or VP3 are derived from SEQ ID NO:1 or SEQ ID NO:2 (claim 77).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 21, 23-26, 46-48, 50, and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chicoine et. al. (Chicoine LG, et. al. Mol Ther. 2014 Feb;22(2):338-347. Epub 2013 Oct 23.; CITED ART OF RECORD: hereafter “Chicoine”.)
The Prior Art
Chicoine teaches the use of plasmapheresis to eliminate the amount of pre-existing anti-AAV antibodies in a host before AAV-mediated gene therapy to treat Duchenne muscular dystrophy, which is a disease that results due to mutations in dystrophin (entire document; see abstract.)  After two rounds of plasmapheresis in AAVrh.74 sero-positive macaques, said macaques were treated with an AAV comprising a micro-dys gene to replace the lost function of dystrophin (pp. 341-2, ¶ bridging cols.; instant claims 1, 21, 48, 50, 68).  The pre-apheresis and post-apheresis antibody levels were measured in the animal, and resulted in anywhere from a 1.5 to 120.9 fold change (Table 1; instant claims 23-26, 46-48.)
For at least these reasons, Chicoine teaches the limitations of instant claims 1, 21, 23-26, 46-48, 50, and 68, and anticipates the invention encompassed by said claims. 

Claim(s) 1, 21, 23-26, 46-48, 50, and 68 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferreira (US20180169273A1, Pub. 05/14/2018, Priority 12/16/2016; hereafter “Ferreira”.)
The Prior Art
Ferreira teaches the depletion of AAV-specific immunoglobulins from the blood (plasma)  and subsequent treatment with rAAV vectors (entire document; see abstract.)  Ferreira teaches a method of administering a recombinant adeno-associated virus (rAAV) to a subject, comprising depleting a subject's circulating immunoglobulins using immunoadsorption and subsequently administering a rAAV to the subject (reference claim 1) wherein the method utilizes a binding moiety attached to a matrix (¶[0051-0053]) wherein the binding moiety may be AAV epitopes, AAV proteins such as VP1, VP2, or VP3, or AAV capsids known to bind to anti-AAV antibodies (¶[0054]; instant claims 70-72, 76).  Ferreira teaches the chromatography resin may be one that is commercially available that has AAV capsids from serotypes 1, 2, 3, or 5 (¶[0054]; instant claims 76-77).  Ferreira teaches these columns would be useful in methods where recombinant AAV (rAAV) are used for gene therapy, wherein the gene therapy is to repair a gene defect by replacing or correcting deficiency, to treat an epigenetic disorder or disease, or to treat a condition associated with dysregulation of a gene product (¶[0077]; instant claims 1-7, 11-12, 47-48).  Said gene therapy methods can treat cystic fibrosis, hypercholesterolemia, Duchenne muscular dystrophy, or the like, and would preferably encode such genes as factor IX, factor VIII, LPL, or AGXT (¶[0077]; instant claims 49-52).  The methods would inherently be stable, as taught by Ferreira (¶[0079]; instant claim 22), since they are for therapeutic use, and absent to the contrary, the device utilized for the apheresis would be made of therapeutic biocompatible materials such as glass or plastic (¶[0010]; instant claim 21).  The subject being treatment may be human (¶[0037]; instant claim 69).  The blood may be treated to one or more cycles of processing within the columns (¶[0085]; instant claim 68).  Ferreira teaches the reduction of anti-AAV antibodies may be at least four fold up to at least 1000-fold, but may be even larger, and the levels of antibodies are measured in blood serum or plasma before and after apheresis (¶[0046]; Fig. 2; instant claims 23-26, 46).    
For at least these reasons, Ferreira teaches the limitations of instant claims 1-7, 11-12, 21-26, 46-52, 68-72, and 76-77, and anticipates the invention encompassed by said claims. 

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
US9546112B2
US9434928B2
US20210317474A1
US20180093032A1
US20110201986A1
US20130068691A1
US7744883B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648